Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 1 of 10

UNITED STATES OTSTRICT Court
(VVORTHERN OTSTRICT OF NEW York

 

_. | | PUATUTIFE
| YRONE WACKER, #* 94A5358 STATEMENT a MATERTA
— Plaiwhif{, | FACTS |
7 TE

Against ~ | 17 CVv= (008

 

 

 

 

 

 

JOSEPH BELLUTER JAMES 0 Gomman, | GTS SCE
DOWALO UHLER: PAUL P. WOODRWEF.” , a
JOANNE FITCHETTE MELISSA A. Cook,

Defendants. __.

ee

 

 

 

PLAINTIFFS STRTEWEUT OF UNDISPUTED
FACTUAL ISSUES TO SUPPORT SUaMMAEY

—

LUBGEMEUT

 

 

 

 

Lhe Platitt moves for Summary uolament baseae on wis
Cul Ca bes action under 4a 0.5.05 Secon 1983, far dawarves
paied dn a Violation Of PloivabiFt's Fourteenth, Amend yar +
Cons'tutiona| Kib Int. Lhe. Oetenddnts? has sub/e cted Plavonht
to _atyeical ank Sieniticant hardshie violatlao bs loeety.
interest due proceds wrabt. He 1's been bell is) aclwain ler Live
SeAceqartion Motus without means Neuvipwos, citen wo renews
aNalt, ov 50 late it undermines the Adl-Seq Review Process pr
Baeeaetly fe se taformation iS tnsertedl inte the Ad Seq |

 

 

 

 

 

 

, Pursuant +e Tl (3) Summary Sudament Motions +2
Plaintiff Submits Wis statement of undid pucked mater ia |

 

 

, Lf cd rw, ~
fa. is Stop ished . 7 here are no genune (ssues to |
dispute. ; thecetore, Planet? 's rotten Should low granted,
| | NO

fact with specific citations +o the rececd where He

 

 

f Ee —-
in itis enticery.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 179-4 Filed 08/18/20 — Page 2 of 10

 

1. (J hether The Ploint: f+ 15 aH ly aN Ade Sea near ad

Apstate Cor cect onal Fac | Lit, CORT Uo, 31) -

 

 

_ fahether Flava Hitt is “equlced +o Ceeewe a review for hny'5 current
ete Sea Status every 30 lays accor ding fo Ojcective 4 3d.
C Affidavit Exlrib + 1) N

 

3.

Hhether Plaintit+s $-I1-1G Ak Seq Review wars conpleked | oi
fi f0~17, COKt ho, 31 Exwist3) — * |

 

4,

Whedl ec Plants (-30-17 Ad- oe Zevleo Was comp| led on
1-3 i7 COKt Mo to. Exlaiert i) _*

 

9D,

iIhether FI aint Junt 12, g0r7 Ad- Sey COWIE 28s.
completed on 4-3§-|1 { Okt, No. 3 | Extn! biNG)

 

_b

 

iJhetver Plant ist veceved 9 | Ad Seo reviews on ihe Saat doy,
thst § Stamped January, 22, ia (OK. Yo. 31 Exot 7)

 

7, Whether Plats? T Ad Sea reviews receved oy the. samt day

toto \led OVE 3, 000 dows of hewn late. and not in Come lranct”
with Orvreetiye 4434 (okt, No. 2) %# 21 and Exh ib tt)

 

_ 8

Whether Plantikt receved timie- curs iM Clinton Correctiya |
faulty from Superintendent Oale Artus, Deputy Supeciiatenoenct
of Secu ity 3, Racette , De-pucty Sheer intandhat” §. Browy and,
Sugtcltendet ‘T LaVailey t54ali ag ever a year in SW, gyno -
Keeg look time educhon. IC AFF, davit Exhibit 2)

 

 

 

; Whether the Plavate ff. completed the ART Program cecevihe

 

av AV EER evaluation in_all aceas (AFF david Exhibit 3)»

 

LO. .

 

i Jhether fhe Pla tiff was or a restraint ocder , bers

| required to wear restraints in the evereise cages ond the visits

 

ud lle, at Clinton Correctional faces ity ark Pidbtft accused
the admin strat cin ot ting Lolite count Savages ty yn Ke.

 

A

 
Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 3 of 10

 

Pleat t Fe4 Life Q hy wing We il xx Ov" Te cesteaiots | beiny imposed ,
—( AFC doit Exh bit L WN)

 

UL Whether Plamtft filed « Felina cy imyunctibn_for
Lnadeys ate, Cle tibg ond restrawts ih the Merce area ot

Clinteh Corrector | Foes! |ty whieh utviwately resulted iw

Plantiff beire transferred ank rendered the issue moot,
CL A ffi Ray t Bxchi'bt 5 .

 

 

iQ. LJ beter Hae Platt Sought te obtain the “CAD Ros her)

et (na faosurt and was denied and never bem on a

CAO (Kosh diet), CAL ida Exhibit 4)

3. Whether the Plawtht? fled a laws + seeking to be. removed

from tis cesteant order at Clinton (octet oval fac li tY.
LAL dant Evil 4)

 

 

4. Whether the Plast £F Sought a transfer feow Clinton

Corr eetona Fac | (ity on

 

 

mere. than ene. OCLASIEN LAF hdavi’ T
Evy ort 4)

 

 

 

15. Whethe the Player filed multe le [aur silts at Clilatow
Correct onal Fac lity CL Affihou t+ Exhale + )

LG. (he thee the Plamtitl was alen a Weapon charae. tor

a mirror that We uty Superintendent S Brown ad

Superihtendent Lava [ley veter te as pleuglas C plastic),
CALF davuit Excl bite W)

12. Whether the Plarot CF Plastic ynicror was absent of a
ghace goin, CA ffvhovit Extavii't 4 )

 

 

 

 

 

 

 

“ty. Whether the Plavnt: GF ceceived a wiushehavior report
fo See (ing n piece ox meta | on the. Floov 00h ov na. + to

tne Captain at Chhton Correctional fact’ [rey (MN fe icbaut Exh /b it
by
Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 4 of 10

 

14. VJ hether the Plalet ft LAS found CHEN lty of bri ecy far
Seed a ceeacd for his ead bebo ier and geod deed.
OT Givi & Captain a piece metal he found yn the tee
Api hav ik Exbibrt &) eee .

 

 

20, Whether based on Plawh tt 5 Security Classifrcgtioy and
CMe status, the Plaintiffs’ transfers adywhere. outsife the
facility is done with Worcs CERT Secure dy undt anol the
Ploalotivt4t is never notified tr advance when hes bees
Toons Ferrel outside the taca'\ity, CASS i hovid Exit (eX

 

 

Z\. Whether The Plata nty had no acts of vielence with Correctional
Staff ov Manne ¢ yp the SVHU. over the fast 19 years
thot res uleal MW a _vilibehavier pepert of unusual meyderynt
Cepor | (Affidavit Exhibit 13 ), |

 

4a. (Whether Plawtitfs Ad-Seq Keview Statement states" Jal Ker
has proved Ws ability te obtain and craft wenpens and
to woanioulate Ins environment: he purposetully ohtaned
or Create a weapovi in February, Zol4, while still at
Clioton Correctional Facility oftec Ve founol wut he jos ting

 

 

 

 

transferred t Upstate Covrcecticno| Fac'\ty, Ye Knew

 

possesion of such comvaband would result in a Ter

TL Aisciplinary action and belheved tot ths would. cause his
transfer te be cancelled” is a lie and there. are. no
clocuments to Supeoct slot the PlawtFt beleved or say
cathy he Aid anythina.( Affidavit Exhibit Co) _

 

 

43, Whether the statement in $22 exit iy Plaats

 

 

[A-Y-IF, 3-/6-(@, G-O-17, 1-07-17 ancl _[8-S5-17 Ad-Sep
eviews. CAFE dau + tia and Exhibit (cp _S

 

a4, Whether the statement in #22 was addressedin Plaxbtté
Tilt ie ond 7-4-(@ Ad-Seq Statements and never
cespended ton any Ad: Seq Yeview COR Re F1-Fyh bd 3)

 

 

L] .

 
‘Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 ‘Page 5 of 10

 

 

25. (Whether the Plant

¥F received & mis bhebrvier report ow

G-31%- 4000 for a 122.00 vi Na Green Haven Corcectie nal Fac \ty |

and wos tromsfer red to Great Werder Corrections) Fac’ h ‘ty!

 

where iS henciaa fo ls misbehavior vepe rt was cow leted,

(ALE dow + Exlibvt (4)

 

26. pi hetete Fl alatit f'5 AdeSea Reviev Hakenaak Fetes: th __

 

 

 

PlantiFt ottacked the Depucry. Jupre ictendent of Securdty for

 

roa reason that he was iv A cage iS A ris Statement
(He State wrong ly or falsely) COK+. We. 4 F#I3)

 

at, hetes +ye Defendants GL Knowledged thre,
motivated by cela vous complaints when he brutally assaulted
the Green Hoven Wee uty Superintendent of Security, COK+. No, [L

13)

Flaw was

 

av. Sh ether Ae Detendants Clow PRE: attack was g
bl: ae tage with no outward wohve., accordiha to. Plait Ff
exist Hlaratit' I2-4-15. [-aS-le G@-N7- Ie, [- 30-11,
(o-(@-17, [l-71-17 and (h- o§- 1 Ad-§ 24 reVvibiws CAFE faut

# {3 and Exh La 3)

 

al. Whether ths TAG e. 475 bapresved in_a_Claim of antiba te

3a ,

assault the Deputy Suyoer datendent of Secuy,
O6S- woul (dn't pay fare Pladaty€ £'s proptcty

ty because Phe
to be sent home

DKt. Mo, 3) Exhvbovt 7 3-28-14 andl S-20- is Adk- Sea Reviews J

 

the 0558 extended tre Plait fF a courtesy
the visit nd iroogn te dispose. of Ploht ES pre)
Hyd, Aispor| foy m wolew Pleiht ffs Vis\'toye 4

 

Whethte Planti€! was cllowea t+ Seah tas proper ty hore because.

vol hi olia't Allee
etrty as voted on
rye te eile up

__the peepacty when she left Hoe visit, andl the HY clay" per lock
afd CAFE david # 13 and Exhibit Tq)

 

_ Whether P laiwt EC expressed Geos tude +a Ane, OSS On NuMmproUs
Accasions fyy Address ins PlahtMe’s ssues he brought t; Wy

 

 

2

 
_ Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 6 of 10

 

_ottention (Affaduid #35 Exhibit 16 Admisson #15).

 

 

33, ithethec the Defendants ac kKnowledae that f te Plo tit
i threatened te bacm: correctional staff he would be issued
_e& mibbelvavior ceper+ ond the SS state in tie yee tno
he's Known tamate Walker he dow) beleve that “he bans
threatentd to. Cause playsical harm +o any correctional staf£
( Aff: dav i+ Exh ‘b vt io Intervet ator (es # Ig and {7)

 

33. ld he ther Plaahtt's Ade Seq statement Concerning ints 4

Ade Se reviews dated - |- Le- [f§ was never auld ec 0a
in the. Ad- S24 Tey fen res post, CORK, Nor 31 Extarbyt Tard § )

 

S4 Whether Platat tt & Defendants all “expressed Aney dowt Know
2 Iny Plovotiff ceceved Voreviews at dwe time and they don't _
Know if the Directive supperts that. CAPA day 4 Exh bit a

inkercoqator 1¢ #|o)

35. Whethec the. Pla sorte calsed Concerns about being Subject
te on heat cell Stele in ws Y- D-i6, 7-74-16 aydd fy -d-17

 

 

___ statement” avo It Loans never ace spended to in the Ad-Se¢
reviews cespenses COKt Uo. 3) ‘Exinbits 3 and @) NV

 

36, Whethec the (055. adm its Hex, ace unculy invades at
Upstate Core ectiaval fe)'{ ity ank uncontyee | (lols [e , a wol that
keep the plexiglas on the cel( dootS te protect te Corrections
Soff anol nur Ses fitom bavitee seve taig thrown ow thew,
CA fflavit Extai'b bit I“ Adm sions Genmveness of Documents _
#i1a, Exhibit 494 OSS Aduissions. onal Responses ) |

 

 

44, bthether the Superintendent Claim Section t Opecohion sl F)_

 

 

 

Gate ns E vpancleat wee panels in Ocreet le 44193 ot estate _

 

Vlacrention al Facd| hy CALE dew Exhibit 4)

 

3g. (Whether Oibeckie 433 she im Sechon 1 Dpecction, that.
Sections 1-] |_ deo not ap eto m Title 7 (mepa'ng 4933) and

 

e
Case 9:17-cv-01008-GTS-CFH Document 79-1-° Filed 08/18/20 Page 7 of 10

 

 

the Seecdloey of Grate, states there, 13 no Such cagal tion
Within Title 1 of the New York Code, Rules and Keg wlations,
Chapter Vi. pertains to Specra Hous ing Units but lo®s yot covtan
& Section 1 or _a Section “titled. “Oper & fans” CA Fidavit Exla bit
Yank Ebi ( 4). :

 

 

44, Whether the Plawtffs |2-04-(8 Ad- Sef Review recommendedt
thot Plawt( Sf take dhe ART and ASAT Prog Com foe an eventual
dans (tian bo a less geste ctive enviranment (* Celenser trom fact: se),
_COKt. Ue, 3 Exh (bit 7 [e U- Ig fid- Seq Review),

 

Yo, Whether the OeSendonts G-l1-dei% Ad-Se Reuven ake ASAT

 

¥

 

 

e.

 

ole pot have a epackhboo K Program Se the PlaintE cant participa
Un (t PP, C Atay ct Exhiter? iO), TN

 

 

 

4 ly “tube thee Plant itt 5 1 [o- $619 Ad See@ Reuviei> States : “Trwate
Walker Keeps i's cell dn good ocder cnc moivitons good per seul
lay genes Tawmate Walken has had Malntorned aeprspiate bebavier
ond ite S reported thot Ae continues with iS se * st ale, ome
staff and medical Caised pa concerns duriog this report period, _
Din mates Lal Ker's interact bins woth staf Nace approp ate Tinwnoste.
Walker 5 currently a FIMS level (Ul. Tnvote ub Ges fais
_phove ava v5 Hation privileges, (ni’s Ka Vidi Gar beng ov"!
Luly, (HW dolf. He succesfully ‘completed, the ART workbesk
pregean on _5-(9- LOlt, rhe coutlones te jas Lopate ¢ iw cell L Sal
"CAR davt Ex lado 10),

 

 

 

Hhrether the Platts is muslin anh ed Lys desk
- lo. abie to pac tiipan iw Nuwualr rellaven ushile wn SUL
hewn able “te Lisken toa preccecocded Kiutbal Aiae o0)
Tumuah Service th Platt? Y-l- [ee and 7-4-l@ Ad
Statements anal the Aol Seq Revrew Commitee never respota
te it (NkKt. No, 31 L Exclu’ bit 3 NAd- seg Statements),

 

 

 

43, Whether the flaunt! wrete complaints based on rtckete
Dry io I fl oir ff acess fe the Court by lay ot deny ing

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 8 of 10 .

 

Floadats “f£ leg Cop ies for he Cash aul the Defendants never
cespeuded  flaint {ls issue in thee seve responses. CORT. Ue.
3 Exlu 7 9-@°4018 and {-20-14 Ad-Seg Steteunomts. awk
9-13-3019 Adk- Sey Statement), q | __

 

 

4, Whether the O55 states Plait £¢ did. not threaten to cause
harm tp any Co rrectiovel staf! wile he existed at estate
Correctional Facil ity and if he pod he would have been issued

a wiv behaviar report, [Affidavit EX «bebo la _ Wtercogateritys
1 awd. (1) ON

 

 

 

 

45, Whether Plait eG ea Hh bas detecioated over eae (4 Years he

 

bas been in SH. Mawel his sisiew has Weakened, is pmmune..
Sy stew has weakened. he hes chron Plantar fasclit'S mouth
le wears medical boots for, he. has severe tmternal remortrho/ds

and he. las qastcotatestina | prololems € Okt, Ve. 3) Exhibit (2 ; DEE Vo.
Ie Echtb 4 |

 

| Fe, iJhether ‘fle aah ¢ Ad Soa Review states. GX fa louestopy has heen, icheduled —
__. for Walker weauwhile 2 year anda half pas. passed and the.

Plont€F as a L dia Co lone $9, fone yet.
CALE haut Exhibit ¥ 2 Ae- goi4 AL Se Keyiow )

 

 

47, [Whether Pla inte Ad: Seq Review 12-39-14 states Flatatift
| Complains about ins Kosher Set» meanwly le the Plointit has never
been ona Kosher Ovet ( ALF day t Exlibit 4 and (2)

 

48. Whether Plaintitt don't have a woeitten, Cow inint based on
Hae. Control lek A" High Fiber Olet pe exist on for at least lc
paouths prior de (A- 3-19 if Aff idevls Exlal bit iQ

 

 

Whether Plant. Ths Ad-Seo reviews foc ot least the last Theee years
ee iayote talker pratintcr tins good per stina | by gent, b's 2 || (3
accep taly| le. ancl nis mtecactons tae. ths Stok appropiate (See Adk- Sey

Revieuss Farr [ast 3 years ),

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 9 of 10

 

So. hether the Acl-Se og is suqagected the, 055i bil hy
oft A, less ost (yes environment ov“ AUnerous OCCA (DNS ave
Qn Floavaty tf 5 qeo h beaver, CE xy bit ig Ad- 304 Revie s AEF]

 

Si. Whether the pleviqlas on the. cell door is yemrovalole. ond Can ie _
ouneol \ € unt Lee and the, Plalrxytt is rot an aA epcivatt Loyy ot der _
Cle int (7 Admissions 4,13) 2,27 APE)

 

 

a thether 1055 acknowledged Hat Plant FE os expresser goat Tide
to Wim for_cextain east occasions (Exhibit (le Admissions HO ATE).

 

53. Whethw Pla Ff caload a mis belay cor eport £0 a _Ledpevy
on 4-41-00 in Crreentowen Correctional Facil thy and. voas tansferrede
the same day bo Creat Wendloww Correctional Facility ( Exhibit
(4 WiSbelnaner Report and (0 cater System Sheet ALS ) |

 

 

54. (dhether the flant4f oS A _prepensity. te | [tigate beah coo _
that he has consistently tivated fais goelances. for over. _

il years CEdhhitd AFD Y —_

 

6S. Whats the Plalntitt yas tel IA_by the Ad- Sef Committee
byat if he ol’ ART and ASAT it caulk hett ov Peep ere
Leo toc events transitien fo. i fess. este “envico wwient,.

CU GKE Moe 4 3! Exhibt 7 1a-4- 18 po ee

Slo Whe ether soben tee Plant ts completed _ ARL the. Wd Sep Cometh.
An 1b bn. “Pelease frown hd-sey foc inode Walker will ee pate’
gw Level of aunt tbe an. rerrarse- that has thus fac net been
denoustinted, Ther Spo formula oc banchmark for sue q
dlomoustration-— only eer sonal gyvouths This (5 a hig h bar to olevaanch
foc release from fAd-Sea, lout the cost of an untrly release
coulge be the lives of other Inyatts oy cor cechona| tok. While
the Commiter recoquiats the conundrum mnlrerent ifr yes Mace a.
__ demo nscotyon ot Frowth and your ne | lent problem -Se lung while
Continued adlinin (St co iW Sygegan lov dye fe the. isk of. violence: |

 

 

 

 

 

  

 
Case 9:17-cv-01008-GTS-CFH Document 79-1 Filed 08/18/20 Page 10 of 10

 

Sh ilatrent in the sub ech, we are uyralle Te (eommend Step - dovw
to a less restrichver environment. "CAtf davit Exlilo 10 6-(71-20 (4
Ade Sey Review),

 

 

Se Whether the Plank FES 18-27-17 Ad-Seg Statement the. Plaint it
exoresses Ne rearets assaulting correctional staff that he. exercised
pose. Jclgenen he would pever doit ag a0. Tht Plott! didnt _
Know low te fitqate, pow that he. Know how to (itiate (ne (esolue
Avs (5 FSULS throug I to | Heat ov Pcecess (OKt os Ex\i bit 4,

[A-SI Ffakeent )

 

_ $4. (Jeter | { Rah is a yon-Vvio{ leat pro lalern - Solving ne Clraayrrsin
aAVvalalte + To 4\ae Platts,

 

@0. Whether tre Plarntrtt catseol the sue that due to bit medicnl
issues he dont pose a trceat as he once Lol in the past and thot
should be taken jn Consideration (Wa an Ack Cea Statement O

+e Adwainsteat ron ney er responded t tr it in thie CeViewW,
(OKt. Vo. 71 Exlbrt 1) §4+97-12 Ad- Seg Statement)

 

 

 

|. Whethe Directwe 4933 Section 305.5) 5 tovtes dn these CHU cells
Hat have only one Soli “aL door, the fret urs sion panels wi Ube
ma inta nea wr th the sold meter atch caver (ng'S im an opentoe
postion UN [ess a Ae ov Watton order 1S 3Sueak. ANdeprwation order fe
Close such batel coverings way be Wmposed only pahere there $a
threat to the salety of statt hawates or p State propert Y: ACL A out
Ext i bt 1 Oicective 4933), | ;

 

 

 

 

 

 

 

 

 

 

 

| . , ht pp fee Pyne Z 3.)
cfek —Rags [BORO hp
Malone, Ve York Tyrone Lal Ker 4FYASIS§
| Apstate Carrectionn| facility
2. 0, Box 200 |

 

Ma ant; i. {A453

 

 

 

 
